PER CURIAM.
In this suit for dissolution of marriage the only questions presented on appeal from the decree by the husband relate to the awards granted for child support and alimony. ORS 107.105 (1) (b) and (c).
The parents are each 38 years old. The father is a journeyman electrician, earning $11,000 a year. The wife has recently done some part-time clerking in a store. There are five children ranging in age from 12 to 19 years of age. The court awarded $100 a month support for each of the four younger children and $25 for the eldest child. It also awarded $100 per month alimony for the first year and $50 per month for the second year, with no further alimony award after August 1, 1975. Neither party has other income.
Prom our de novo review, we conclude the trial court carefully and fairly considered the needs of the children and the short-term need of the wife during the readjustment period.
Affirmed.